NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50147

                Plaintiff-Appellee,             D.C. No. 2:20-cr-00018-CJC-1

 v.

JASON MACDONALD, AKA Brian Conn, MEMORANDUM*
AKA Jason McConnell, AKA Jason
McGines, AKA Jason McGiness, AKA Jason
Michael, AKA Brandon Tartaglia, AKA
Jason R. Thomas,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Jason MacDonald appeals from the district court’s judgment and challenges

the 48-month sentence imposed following his guilty-plea conviction for theft of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
government property exceeding $1,000, in violation of 18 U.S.C. § 641. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      MacDonald absconded prior to his originally scheduled sentencing hearing.

Although he acknowledges that this conduct justified the district court’s imposition

of an obstruction of justice enhancement under U.S.S.G. § 3C1.1, he contends that

the court abused its discretion by failing to also grant him an acceptance of

responsibility adjustment under U.S.S.G. § 3E1.1. He argues that his was the

“extraordinary” case in which both an obstruction of justice enhancement and an

acceptance of responsibility reduction were warranted, see U.S.S.G. § 3E1.1 cmt.

n.4, because his decision to abscond was motivated by his drug addiction rather

than a desire to evade responsibility. The district court did not abuse its discretion

in concluding otherwise. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170

(9th Cir. 2017) (en banc). The court acknowledged MacDonald’s drug addiction,

but reasonably determined that his obstructive conduct, which continued until he

was arrested for new criminal conduct, was inconsistent with acceptance of

responsibility. See United States v. Rosas, 615 F.3d 1058, 1066-67 (9th Cir. 2010)

(holding that family-related motive for absconding did not create “extraordinary”

case justifying an acceptance of responsibility adjustment despite imposition of

obstruction of justice enhancement).




                                          2                                     21-50147
      MacDonald’s unopposed motion to file the unredacted reply brief under seal

is granted. The Clerk will file under seal the reply brief at Docket Entry No. 32-2,

and the motion to seal itself at Docket Entry No. 32-1.

      AFFIRMED.




                                         3                                    21-50147